DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 06/24/2021.
Claims 1-20 are pending in this application. In the Amendment, claims 1, 11 and 15 are amended. This action is made Final.
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
Applicant argued the specification states "[t]he water reserves (storages) at a location may be compared with the water requirement at that location (as determined by the drought index methodology) to assess whether an amount of water storage at the location can mitigate the drought." Specification, paragraph 19. Therefore, the undersigned respectfully submits that amended independent claims 1, 11, and 15 are patentable over Friedberg in view of AghaKouchak, taken alone or in any proper combination. 
The Examiner respectfully disagrees in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [t]he water reserves (storages) at a location may be compared with the water requirement at that location to assess whether an amount of water storage at the location can mitigate the drought) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in water reservoir 121 may be used to reduce drought conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedberg et al. (“Friedberg”, US 2013/0332205) in view of AghaKouchak et al. (“AghaKouchak”, US 2014/0343855) and further in view of Perez (US 2019/0120200).
As per claim 1, Friedberg teaches a system to generate a report, the system comprising: 
a report processor (Friedberg, para.45, Fig.3A, policy generation module 316);
a memory (Friedberg, para.115; Fig.18, memory 1804) including report instructions, wherein the report instructions include a demand sensitive drought index algorithm (Friedberg, para.50-51, report/policy based on demand sensitive drought index algorithm i.e. weather impact model and data stored in weather determination module 310);
wherein the report processor is configured to be in communication with the memory (Friedberg, Fig.18, para.45, 115) and the report processor is in communication with an interface policy generation module 316 based on inputs from interface; Fig.18, network 1826; para.109); 
the report processor configured to execute the instructions to:
receive a request for a drought index graphical user interface from the interface processor (Friedberg, para.37, request to generate policy; Fig.8, interface 800);
	generate graphical user interface data (Friedberg, para.82; Fig.8, interface 800);
send the graphical user interface data to the interface processor (Friedberg, para.82; Fig.8, interface 800); and 
receive an input from the interface processor, wherein the input includes a location and at least one of a water usage or a crop (Friedberg, para.46-47, location module and crop lookup module; para.57, 75, 82, property information includes location data and crop type at location inputted into interface); save the input in the memory (Friedberg, para.43, 57, 75, 81-82, modules receive and store input);
send a first query to a climate processor over the network, wherein the first query is based on the input (Friedberg, para.43, 51-52, API call sent to retrieve data based on inputs); receive climate data from the climate processor (Friedberg, para.39, 42, 50, 67, 70, historical weather data; temperature, precipitation; para.42, data retrieved from external processors 206, 208, 210); save the climate data in the memory (Friedberg, para.43, data retrieved by application platform 102 and stored);
send a second query to a water usage processor over the network, wherein the second query is based on the input (Friedberg, para.43, 51-52, API call sent to retrieve data based on inputs); receive water usage data from the water usage processor (Friedberg, para.42, data retrieved from external processors 206, 208, 210; para.42, 46, 59, 72, historical data, crop yield data); save the water usage data in the memory (Friedberg, para.43, data retrieved by application platform 102 and stored); 
	send a third query to a water reserves processor over the network, wherein the third query is based on the input (Friedberg, para.43, 51-52, API call sent to retrieve data based on inputs); receive water reserves data from the water reserves processor, wherein the water reserves data is related to an amount of water stored at the location (Friedberg, para.39, 42, 50, 95-96 historical weather data/precipitation data for location, weather determination module access stored weather data for location; para.42, data retrieved from external processors 206, 208, 210); save the water reserves data in the memory (Friedberg, para.43, 50, data retrieved by application platform 102 and stored); 
generate report data based on the input, the climate data, the water usage data, the water reserves data, and the demand sensitive drought index algorithm (Friedberg, para.45, 51-52, 81, 95; policy generation module 316 generates report data i.e. policy for the selected crop and location based on demand sensitive drought index algorithm i.e. weather impact model and data stored in weather determination module 310); 
send the report data to the interface processor to be displayed upon a display (Friedberg, Figs.9, 16-17G; para.83, 90, 95, weather risk report).
Although Friedberg teaches the report data to include data related to drought properties (Friedberg, para.95-96, precipitation/water use/soil moisture), Friedberg does not teach properties to include at least one of a drought onset, a drought duration, a drought severity, a drought recovery time, and drought resiliency.  AghaKouchak teaches a system of drought monitoring wherein drought properties include drought onset and severity (AghaKouchak, para.4-5, 7-9, 22-23, 33, input data from different sources determines drought onset/severity).  It 
Furthermore, the system of Friedberg and AghaKouchak does not teach wherein the water reserves data is to be used to mitigate drought conditions.  Perez teaches a system of drought mitigation wherein water reserves data are used to mitigate drought conditions (Perez, para.94-96, water reservoir 121 may be used to reduce drought conditions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perez’s teaching with the system of Friedberg and AghaKouchak in order to benefit from the use of water reserves.
As per claim 2, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, further comprising the report processor configured to generate an output of the demand sensitive drought index algorithm based on the climate data, the water usage data and the water reserves data and the report data includes the output of the demand sensitive drought index algorithm (Friedberg, Figs.9, 16-17G; para.83, 90, 95, weather risk report).
As per claim 3, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the graphical user interface data includes data related to a map to be displayed by the interface processor (Friedberg, para.63, 75, 88; Fig.14, location may be selected from a map).
	As per claim 4, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the graphical user interface data includes data related to water usage and includes a listing of crops to be displayed by the interface processor (Friedberg, para.57, 75, 82, selection of different crops and history of crops inputted into interface).
temperature, rainfall data, precipitation) 
As per claim 6, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the report processor is further configured to execute the instructions to:
send a fourth query to a soil processor over the network, wherein the fourth query is based on the input (Friedberg, para.43, 51-52, API call sent to retrieve data based on inputs);
receive soil data from the soil processor, wherein the soil data includes at least one of data related to consistence of soil, pore size classification, rock fragment classification, soil structure, soil water data; soil texture class, percent of sand in the soil, percent of silt in the soil, and percent of clay in the soil (Friedberg, para.42, 72-73, 75, 78, soil type, texture, classification, composition, moisture)
save the soil data in the memory (Friedberg, para.43, data retrieved by application platform 102 and stored); and
generate the report data based on the input, the climate data, the water usage data, the water reserves data, the demand sensitive drought index algorithm, and the soil data (Friedberg, para.45, 51-52, 73, 76, 95; policy generation module 316 generates report data i.e. policy for the selected crop and location based on demand sensitive drought index algorithm i.e. weather impact model, soil moisture model and data stored in weather determination module 310).
historical crop yields, crop yield data, crop growth stage). 
	As per claim 8, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the water reserves data includes at least one of data related to surface water, ground water, precipitation, water quality, water use, streamflow, and reservoirs (Friedberg, para.39, 42, historical weather data, rainfall, precipitation). 
	As per claim 9, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the report processor is further configured to generate a drought resiliency index based on an output of the demand sensitive drought index algorithm, wherein the output of the demand sensitive drought index algorithm is based on the climate data, the water usage data and the water reserves data and the report data includes data related to the drought resiliency index (Friedberg, para.95-97, Figs.17E-17G; policy generation module 316 generates report data i.e. policy for the selected crop and location based on demand sensitive drought index algorithm i.e. weather impact model, soil moisture model and data stored in weather determination module 310 and includes a Drought threshold/index; para.107, threshold based on an index).
	As per claim 10, the system of Friedberg, AghaKouchak and Perez teaches the system of claim 1, wherein the report processor is further configured to generate a drought recovery index based on an output of the demand sensitive drought index algorithm, wherein the output of the demand sensitive drought index algorithm is based on the climate data, the water usage data and the water reserves data and the report data includes data related to the drought recovery index (Friedberg, para.95-97, Figs.17E-17G; policy generation module 316 generates report data i.e. policy for the selected crop and location based on demand sensitive drought index algorithm i.e. weather impact model, soil moisture model and data stored in weather determination module 310 and includes a Drought threshold/index; para.107, threshold based on an index).
As per claim 11, Friedberg teaches a system to generate a report, the system comprising: an interface processor (Friedberg, para.45, 51-52; policy generation module 316 based on inputs from interface);
a memory configured to be in communication with the interface processor (Friedberg, para.115; Fig.18, memory 1804); and 
a display configured to be in communication with the interface processor (Friedberg, para.82; Fig.8, interface 800); 
wherein the interface processor is in communication with a report processor over a
network (Friedberg, para.45, 51-52; policy generation module 316 based on inputs from interface; Fig.18, network 1826; para.109);
the interface processor configured to:
send a request for a drought index graphical user interface to the report processor (Friedberg, para.37, request to generate policy; Fig.8, interface 800); 
receive graphical user interface data from the report processor (Friedberg, para.82; Fig.8, interface 800); 
save the graphical user interface data to the memory (Friedberg, para.43, 57, 75, 81-82, modules receive and store input); 
display the graphical user interface data on the display (Friedberg, para.82; Fig.8, interface 800);
location module and crop lookup module; para.57, 75, 82, property information includes location data and crop type at location inputted into interface);	
save the input in the memory (Friedberg, para.43, 57, 75, 81-82, modules receive and store input); 
send the input to the report processor (Friedberg, para.43, 51-52, API call sent to retrieve data);
receive report data from the report processor, wherein the report data is based on the input, climate data, water usage data, water reserves data, and a demand sensitive drought index algorithm (Friedberg, para.45, 50-52, 81, 95; policy generation module 316 generates report data i.e. policy for the selected crop and location based on demand sensitive drought index algorithm i.e. weather impact model and data stored in weather determination module 310), wherein the water reserves data is related to an amount of water stored at the location (Friedberg, para.39, 42, 50, 95-96 historical weather data/precipitation data for location, weather determination module access stored weather data for location; para.42, data retrieved from external processors 206, 208, 210);
save the report data in the memory (Friedberg, para.43, data retrieved by application platform 102 and stored); and 
display the report data on the display (Friedberg, Figs.9, 16-17G; para.83, 90, 95, weather risk report).
Although Friedberg teaches the report data to include data related to drought properties (Friedberg, para.95-96, precipitation/water use/soil moisture), Friedberg does not teach properties to include at least one of a drought onset, a drought duration, a drought severity, a input data from different sources determines drought onset/severity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include AghaKouchak’s teaching with Friedberg’s system in order to determine drought risk using alternative indicators.
Furthermore, the system of Friedberg and AghaKouchak does not teach wherein the water reserves data is to be used to mitigate drought conditions.  Perez teaches a system of drought mitigation wherein water reserves data are used to mitigate drought conditions (Perez, para.94-96, water reservoir 121 may be used to reduce drought conditions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Perez’s teaching with the system of Friedberg and AghaKouchak in order to benefit from the use of water reserves.
Claims 12-13 are similar in scope to claims 3-4 respectively, and are therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claims 15-16 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Claims 17-18 are similar in scope to claims 9-10 respectively, and are therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177     

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177